UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :                1/22/2020
MARY CORRADINO,                                               :
                                             Plaintiff,       :
                                                              :   19 Civ. 10434 (LGS)
                           -against-                          :
                                                              :          ORDER
LIQUIDNET HOLDINGS, INC., et al.,                             :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference is scheduled for January 23, 2020;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the January 23, 2020, initial pretrial conference is CANCELLED. If

the parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. The parties’ attention is particularly directed to the

provisions for periodic status letters, and the need for a pre-motion letter to avoid cancellation of

the final conference and setting of a trial date. It is further

        ORDERED, regarding settlement discussions, if the parties seek a settlement conference

with the assigned Magistrate Judge, they shall file a joint letter on ECF requesting a referral.

The mediation referral will issue now and follow in a separate Order.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: January 22, 2020
       New York, New York
